Case 1:20-cv-00516-RJJ-RSK ECF No. 1 filed 06/08/20 PagelD.1

UNITED STATES DISTRICT COURT
(Ss) Five Plawsopes FOR THE WESTERN DISTRICT OF MICHIGAN

(A)- Jorge Gillermo Velez + (2) Jorge Ramos» (D) Kirtendto Sandoveel Avilez

G)- Ao “ses Gamboa
Cy ~ Jan (arles Powus Leern Kew B/l-mn ¢ ob fer Yhis Complata’ «

(Enter above the full names of all plaintiffs, including prisoner number, in this action.)

Vv

Wa rdew

WARDEN Mable Fe [lr Donld Zinergon
LV orks Lake Cor reckiona facili fr, pbbex [S00

Page 1 of 15

FILED -GR

June 8, 2020 10:55 AM
CLERK OF COURT
U.S. DISTRICT COURT
NESTERN DISTRICT i MICHIGAN
in

BY: JMW SCANNED BY: =e

}
i

Lx \ Lat , JUL. ¥950Y (~ rtDopal o/ Linu ottpand Al feably Serve Safes. D)

(Enter above the full name of the defendant or defendants in this action.)
COMPLAINT

I. Previous Lawsuits

1:20-cv-516

Robert J. Jonker - Chief U.S. District Judge

Ray Kent - Magistrate Judge

CAUTION: The Prison Litigation Reform Act has resulted in substantial char
individuals to initiate lawsuits in this and other federal courts without prepay!

Accurate and complete responses are required concerning your litigation history. Generally, a plaintiffs failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $400.00 filing fee regardless of whether your

complaint is dismissed.

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility?

Yes OONoO

B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions | through 5 below.
Attach additional sheets as necessary to answer questions | through 5 below with regard to each lawsuit.

1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

C WA) hw CMe fH Daterct Cart Grand Rapids, Mt 4 450? OM flarg

 

2. Is the action still pending?

Yes O No fi

a. If your answer was no, state precisely how the action was resolved:

 

Ms)

3, Did you appeal the decision? YesO No M

Yes O NoX

a. Ifnot pending, what was the decision on appeal?

MA

4. Is the appeal still pending?

LLP

}

5. Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? Yes 0 Nofh

If so, explain:

Shes Comfpletak In PhosE) Alarker bv Shout oF

Lawirers er dawsert Drgentiéahiens _Pesibje this Cocrt have other Cowpler ght ore
Il. Place of Present Confinement A forth Lake (Orrec Yrorial Facil; fy Pbbex [S00 Lulelurn Mi. Y9704

If the place of present confinement is not the place you were confined when the occurrence that is subject of instant lawsuit

arose, also list the place you were confined:

_ALordh Lute Coreckicac! faclt hy

-|-

LObox 1$00 Bedduan, WIE. 4900 ¥-
Case 1:20-cv-00516-RJJ-RSK ECF No. 1 filed 06/08/20 PagelD.2 Page 2 of 15

Il. Parties
A. Plaintiff(s)

Place your name in the first blank and your present address in th e second blank. Provide the sam e information for any additional

plaintiffs. Attach extra sheets as necessary.
o-Ftve Plarakt FFs pastor?’ Kis Geptors y

Name of Plaintiff) - Jorge billerme Velez (2) Forge Kamas (2) Fortonayo Candoval Avi lez
da Sy) - [10 tes Cambca CS) van CGorlgs Porras Gun ftero ALL -SebPect Phaintige Lonitle tat
Address ft Lak S00 ald 14 114: Y 99D

B. Defendant(s)
Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an

official and/or personal capacity. If there are more than four defendants, provide the same information for each additional defendant.
Attach extra sheets as necessary.

Name of Defendant #1 Aianlen Noh Luke faci lrty Correct re taf fObex [sto, Beale in MT AGZ04.
Position or Title Ward en - Detald Zyrerson .

Place of Employment Laren faa lity Bollwin OF Sbhichigara

Address PA Bex [SCO Z allen MT: YGSO 4.

Official and/or personal capacity? Warden

Name of Defendant #2 ATA

 

 

Position or Title ATA
Place of Employment Pan
Address Ai hs

 

Official and/or personal capacity? WA

 

 

 

Name of Defendant #3 MA
Position or Title MLA
Place of Employment We A
Address MA

 

Official and/or personal capacity? MLA

 

 

 

 

 

 

 

 

Name of Defendant #4 MA
Position or Title MIA
Place of Employment AP
Address MV. LA
Official and/or personal capacity? _A/Lp
Name of Defendant #5 ALS
Position or Title AFL
Place of Employment NWMLA
Address LL

 

Official and/or personal capacity? “44
Case 1:20-cv-00516-RJJ-RSK ECF No. 1 filed 06/08/20 PagelD.3 Page 3 of 15

IV. Statement of Claim

State here the facts of your case. Describe how each defendant is personally involved. Include als o the names of other persons
involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a num ber of
related claims, number and set forth each claim in a separate para graph. Use as much space as you need. Atta ch extra sheets if
necessary.

See, AdSacument PlamhiFEs Comeiain’ Avaumen' and
Factors OF ALY Planiees Circomsbhonces 10 Cyshody mtbe.
Aorth Lake Corvecdioal ,Warden Vtolabrons are Unoon siiiudtonals
and “CRUEL and Unusual Oentshment Loss Dve Process oF
Ye Exalwt enendynent Violedlion in *SuPPort” or Vhs
Complaint * Sechion-\V" Stabemen’ OF Clam - Page -Sthree
to Convinve ex Poy & Plamices WV\emerandom of haw
Complains Granted Tymedmate Release Yoduy «

- Ocomuint-ExemQiary or Deliberate Tndikterence”) -
Honorable Courk Judge , tris Comelent Memorandony
OF Law -Yo - Conlinve oF Ywis Poge 2-lmvee —to Pages® 4
Wonorable  Covrh Jodge Plainvit Fs Aygoment and
Chats So Consxder Plame ES ave. AJox Proreesonals
Low yers or Powalepal Sludv m a iictitote of Law
(ney Alot are Progeestonals With Certigraxtton With
Wonors in Low , Alot, Whey ave Prisoners Proceeding
in C PRD-SE) Monner >; An- PlointiFEs Claim Jostice
cnd Aner Croim his Rights oF Primnener ak 20 CFR-GOP
ond Orclocels of Norn Lake Correctional and * CDC boidetne 7
oF Protection Lhe Pririoner ak A lpia PAN DEANC- So
Sront: Planiitts Complawt (Vayden Denold Emerson
OrSerny YLBre” Prodeckion the inmate at Pandeynic_and
ATonsrerwma Inmate Wh Symetoms Coronavus Ahat Warden
by Pul-n Risk oF Deadh aL inmate Nt Covtd: \4 Pondemic pret

Was a \Norden +o Pot in high Risk ne PoPolobion 1S a CRIM Fe
Pron FFS \S Grant Eine Wate Release Lodtoy-

See; Avachment ne Con\inve Page BbF curt jo Dfile Page
un Suptors oF ns Seektvoncl ~Page Ziwvee ,\S the Page Follows?
4nis Rage S-N- Comlrny e- Paye 3-3-To- Bl.

 

3

(Last Revised: June 2013)
Case 1:20-cv-00516-RJJ-RSK ECF No. 1 filed 06/08/20 PagelD.4 Page 4 of 15

Page:_9-R___ To Continue to this Page: 3B,

Il. INMATES MOTION COMPLAINT.
THE WARDEN NORTH LAKE CORRECTIONAL FACILITY
ORDERING " LATE " STAFF AND INMATES USE MASK,
SOAP, GLOVE Etc. FOR PROTECTION THE INMATE AT
PANDEMIC INFECTION VIRUS COVID-19 WITH A HIGH
RISK THE CORONAVIRUS ARE INMATE MEDICAL
CONDITIONS, THEY ARE HIGH RISK OF DEATH HERE

COME NOW, Inmates Claim at MOTION COMPLAINT are the Follow:
Mr.Jorae GiWlermo \Jelez, Fed.No. 7 W72-O1\% Case Fed. No. Bs(B-CQ-HIF-T-ISSPR.
Mr. 3 Orae YeawmoS _Fed.No. |B272-02' Case No. A4i'3 (K 001 bi-Z .

a te

Mr. for* onato Sundoval Avilez, Fed No. 2.43 76-479 Case No. )r- (B-CR-02524- Am (4).
Mr. Gambon Wloifes Fed.No. 18005086 Case No._3!10“O0UI -O4
Mr. yuan Carlee forras (Qeinterc Fed No. 269N7-076 Case No_4 SLS-R-OOISS OH

All Proceeding in (PRO-SE) Manner respectfully Hon-District Judge Court inmates claim
justice and his right, for the follow reasons submitted MEMORANDUM MOTION COMPLAINT
THE WARDEN EMERSON NORTH LAKE CORRECTIONAL FACILITY IN BALDWIN, MICHIGAN.

Inmate COMPLAINT is Based the Error of the Warden to ANNOUNCE-LATE-A ORDER- To
All-Staff and Inmates Use MASK, SOAP, GLOVE Etc.. Warden Announce Late was On APRIL-20,
2020.. A Report of BALDWIN , MICHIGAN RADIO- Said NORTH LAKE OBTAINED " 14-STAFF And
More of 10-INMATES With INFECTIONS CORONAVIRUS TESTING POSITIVE.

Inmates CALL-CRUEL AND UNUSUAL PUNISHMENT VIOLATION WHERE THE WARDEN DID NOT

OBTAINED THE PRISIONERS PROTECTION FOR INFECTION VIRUS COVID-19 , To Initio Since

February In Prisions Of NEW YORKS TV-SHOW-REPORT_ 5 INMATE And 2-Two Staff DIED At

PAndemic Time. (* {adio, W- Show Crplish /Espamsh Anocace NOTICE COROARURDS RFE RIK THE fection”)
Warden At That Time Listen in NEW York , New Yersey, Chicago, Detriot Prisions To

Many Inmate are Infected For Coronavirus, Warden Ignored and Not FOLLOW " CDC-Guideline

Protection the Prisioners in Prision are a BOMB- For Infections and Are a High Risk Inmates

VULNERABLES the Virus Infection, Warden to PUT-IN HIGH RISK OF DEATH To many Inmate in

Prision Federal , THAT IS A CRIME. Violation Constitutional.

[ "On March 30, 2020", " INMATES DEATH AT FCI-OAKDALE-REPORT TV-SHOW"}

A Judge In Florida Courts GRANTED-COMPLAINT-To 34-INMATES Of 3-Three Prisions To
Wardens Complex Facilityu of Immigration Did Not Protection give the Inmate At PANDEMIC
Infection and Put-In High Risk The Coronavirus WITHOUT MASK,GLOVE.Etc.

And GRANTED COMPLAINTS INMATES BASED SHE OPINION FINAL WAS VIOLATION
S CAVE And Unvsoal Qomsnmend Gna {Mad Lose ne Ove - Crocs?
~ Socia\ Sttance“tn Mork Lake 1 Tw PociBle.-

 
Case 1:20-cv-00516-RJJ-RSK ECF No. 1 filed 06/08/20 PagelID.5 Page 5 of 15

Page 3-B2Continve Vis Page +E.

 

Ill. WARDEN NORTH LAKE CORRECTIONAL
~ {WPUSE LATE A ORDER OF PROTECTION
THE INMATES IN ~ ‘FACILITY CUSTODY

 

[ CRUEL AND UNUSUAL PUNISHMENT VIOLATION ]

"CENTER FOR DISEASE CONTROL AND PREVENTION", The CORONAVIRUS IN
PRISION/ 2019., Dr. ASAF BITTON, Said: MANTAINING PUBLIC HEALTH BY STARING APART IN
A PRISION IS IMPOSIBLE- AT THE BEGINING OF THE COVID-19 PANDEMIC.

. Warden did not give the inmates FACEMASK, SOAP, Etc.. Before of APRIL-20, 2020. Warden
~\Permited to Staff ("Officials") workers in North Lake facvility to come directlyfrom the Streets
- \inside the Units facility with all po?ulalies inmate without of protection Facemask soap, gloves
etc.. On APRIL-20,2020 . ~Staff talking directly with prisioners in this facility and Units
without protection the inmates , the Staff and inmates never obtained " SOCIAL DISTANCE”
Into Facility !s IMPOSSIBLE.

Warden was not successful Social Distancing between staff and prisioners. The warden
permitted the staffs to come into this facility without the proper protection violated the "CDC-
Guideline Protection to Prisioners At PANDEMIC DANGEROUS OF Depth: is A CRIME.

NORTH LAKE Prision are ill-Equipped to preven the Spread of Covid-19. Public health experts
recommend containing the virus through measure such as SOCIAL DISTANCING. Here inmates
did not ‘frequently desing ecting shared surfaces, and did not frequently wassh hands because

rooms all, that reasons that inmates aid not use hand sanitizer, here warden give that order to

all staff and inmate on april 20,2020 was | soap,glove,etc.. is a violation
unusual punishment and cruel is inconstitutional violation to a person put in risk of ‘Seok is a-
CRIME.

Pla niFFs ors Bald ww Sssion Ww imcngan, Co\\- Coronavirus

 
 

\i
Niolakiow CROEL ont Dnosoah Dan shwywent we exoosing {nem
+o visk o Wess OF Death From {he CoromonirUS» 1S
Violation Evatin Amendment And loss We Due Process
ond wot ooibreak oF She Vues 1S Womment.
In Prision, nmotes are Sut Ferwa Unconstxtutoral

Conditions When \ney lve \hihoot 6 Protection DC Huidedines ,
TWevden Ordering to Inmate's Use Mask, Soap etcs On April 20, 2020]
“Sage. oS Cana] BA NopEs El geee/20 PagelD.6 Page 6 of 15

 

PiawiiFEs Clam Ahok , Covid-i9 SymPtoms increage Claiming Precautions
Reagurves Move Soual Distarce, And SeParation OF the PoPulation,
Heve, Worden Order tng SePavition LodtQownt Was are” On April 20, 2020-
Inmate Claim that, In this Complaint The Warden to Put-\in High Risk of death ov the
Covid-19 Inffection Pandemic Is was Violation EIGHT AMENDMENT And Due Process. Warden
Ignored the " CDC-Guideline Protection For Prisioners $f —| North Lake Correctional

Novih bake Order Warden Emerson Lockdewnt in Apri 20, 40 May 10,2020 - 65 ¥ Fercentt
OF Enmates contcaning Nhe irae Wrenn covid ta. ow Ui nesies Woe
Se RT ROW HE SUFEERED renee Utes Cee ae een
OBJECTIVELY SERIOUS HARM THAT PRESENTED
ASU BSTANTIAL \\ RISK TO HIS LIFE AND SECURITY
BASED TO ALL INMATES ARE VULNERABLE
WITH CONDITIONS OF CONFINEMENT WAS A

HIGH RISK OF DIED OR THE COVID-19-PANDEMIC

Ponlsy Mens Violkction ©

[ CRUEL AND UNUSUAL VIOLATION PUNISHMENT ]

For All-inmates, Nothing could be more objectively serious in=| the north lake prision are
TINDER-BOXES FOR INFECTIONS DISEASE. tHE QUESTIONS WHETHER THE GOVERNMENT CAN
PROTEC INMATES FROM COVID-19 IS BEING ANSWERED EVERY DAY, AS OUTBREAKS APPEAR IN
NEW FACILITIES. (North Lake Report O3- SIAFF Positwe dhe Coronavires inpecton”)e

NORTH LAKE ak Sime Covid-\8 1S a ticking twne “BOMB” in their
Prisions Gnd raving that Failure to Provide a adeavate —"
Protection (ndey COC- Goideline sLlock Doon in Urit-D4,03,02 Weth@ne Ventilation Wasa Bon,
President: Donald AvomP Said Senday ‘hat Ane Was
Considering an executive Order to Fvee Elderly Non-Violent
Prisioner From Feseral Prisons mm vesouse to the novel
Coronavirus Pandemic.

PicantiFes Clam Swat, (4)- Worden TmPuse Late a Order
w North bake Foulity to “SloFe7%and “Thmate” Use. Mask, |
SOBRE etc. Wos On Apni 20,2020 When the Galdwin (ovrectiona(
\A-Stake Ond Move OF Six-Tnrrate Obtain the Covoraviras Positive
Yesking ¢ (2)- Warden Yereiwe Prisoners OF Yyonster From
CALKornion ond exas Srisions Wrhh Positive Wate he
Covonomtvos (Second dune to Qot-PoPolation in visk OF Deoktn”) ov She
\neecdton CorornaXvros When nis PoPoledion has inmate Vulneraales
Nore. AueTwmetes D-A-North keke Facility 40 Repork Whe Heoth Service employ rents
~ Ajowses J: Stakenas She \Qvoved te wore OF \O-Ten Taamnate WWW Sr metoms (ovid= 14 -
ls Shokewes, Said Health Service 1s TULL, Is Place Tor Only (overeysros Emergency

es Symptoms, Orbyqive Sprin-Pill «CE tg hitn ent -Nuvse ensure
Oo oe es te yenbtos! Conditions, RECEIVE MEDMALCARE, She De Prived mmeas
ee ZC cy-0 Be RRS B55 AR AGIe? 06/08/20 PagelD.7 Page 7 of 15

yous Weeckon ¢ (3).- Warden bepore OF Horil 20,
2020 Tanored the. CHC-Huideline Proxection Me Orotaurrus
Pondemic, AL Siok time , SIOFE and Trmate never recewed
Proxectton, Mosk,Geab ‘Waonas Sanitkedton When Raldwin PoPoladbion
Anyaies not obbaming testing Positive {We Coroviavirus ¢ (At)-
GBerore Noni 20 SlukEs Come dAtrectly From Streets Without
OF Proechion Masi, Glove, Soo? For Nands etc. DNawihttFE ComPlaint
a CRUEL And Onosual Punishmend Violation of ive Bue Process and

“Ewht Amendment, Wok IS Uneonstitolional Vieladion at Pandemic.
(Werder Derived North Lake \nmates A\SyeGarded an EXCessive here

n vi
OF DEEN end ETS ae taaiens oo DeeiSinia eRe! Protecion ve Hie Gala RPkt ion
Pandemic will continue to grouwn and Spread over the nex several weeks iS. Posibl,
a yy Lake, GWE oO GS vs Qercens Tnwmates or More , ave aoe
Wan Cond 39 ond Posble Some wate or SlaFF Witt re»
here, dung -the Covidtd in Baldviin Prtsion , “ris \mdosible
For Inmate ko Prackiie Erfechwe Socal distancing’, Weare

 

 

 

da YY ry VYyae duct
minimize the visk OF epasoves, \F Orisioners Levalo®
ComPlication _ GN: \ \y

nok a Waspital or Deckoy +s Adarth Lake Faclity nurse
\NFormed 1)S “hod the, medical dePartmend is OPen only For
Prisoners With Emerjenctes OF Coronavirus , Vrth Fever »
TemPerature of \\O oY Wiaher, Gr Gertous yespiralory Problems.
‘mares ask- ne Fociitg Norce For Testing -CowNavirus
he answer , A)ow 'm Aon Nowe +e ing: She Cvid-\9-
WM Sve nits.  “Tnmate D-4+ Onit ee Storkeh Shoei, Srmblens
OF Gromowwus Gnce Maven 28,2020 7 On April S -to-\0 ,2020-Posible
more OF \2~ \nynate cotaining (oronaywos Symtoms, Wos Fever
oF OWwer (00 Geveve Cova _YesPryatory Probleme , pady aches ,
head Gone Chills , lass CE Smell, and loss 6c Yaste-Took AY bhu
Time. ne ‘norte. Found 2-\wee imate wan LemPerntore Over OO
ond Pronod aged Yvnem Well and Provided Cach Cuwate & Pack
OF SOO NG OF a@win and told nem Mey Wit\ be Good, dno
Come \nmate Yequesbed 0 CovrdAatesting beavce Whew SymPions
ana She norge Gaid Aneve were None Avarlable. the nome
Agyored nates Symitows: Covtd-\d , te Norse Pot in lnigh Rist OF Yeath .
— Gnd Unosval Honiton &BF \}roladion Lhe ght N
t Florida Gort Foage? Marcia (pore Tssve a Order hor day ier ee
va +o beain he Skers +o bring Down Awe nomber oF detainees From OO
nes “350” Uren “TUD-Weer S Jeigeolow CDLEBDI.

   

 
    
   
 
Case 1:20-cv-00516-RJJ-RSK_ ECF No. J filed 06/08/20 PagelD.8 Page 8 of 15
Page 3D to Continue ‘Rage ee g g

QL-Planeees Caan Nis Right ond Closm Justice «.

 

V. CRUEL AND UNUSUAL PUNISHMENT
VIOLATION AND EIGHT AMENDMENT

North Lake Correctional On April 20,2020 All-Inmate are the Midst of an
Unpresedent PANDEMIC.

COVID-19-Ts G& veseurakory disease , We Vwus VyPicalhy
Werecks We UPPer Respirabory Avack jlo wy Con A\so

wre x Ww WW Some Paorients Reso\ts
Oy oms vequiring Wos®italization wd
Some Stmes \novlocdtons on Venbilabion «

Workers Por Yne State dcPariment Laci Force. “For
Coveney rrus _Ccovtd-10 Came. here Aorih lake Fucirky On
April [62070 end veQorted nak innate ot this Focilrky
\nowe Secked Poattue MMe Covid-\4-\hvos « tney also yePorted
Yh Y 20, 11 S Nove Ai
Covid-\G dow’ Nave yespeck For “Ege” , Race, Glove

\ my & vkt noabeseS j
lnvPertension , Nigh {3 lood Pressure or Yesptrabovy Problems ar
ok o much Wigher WSK OF GeriouS ComPlicedtons ows deckh
dveto Coronayyrus « ‘he. iS, Central o¢ heed\h Sevrte
Provides Areking oF Volnoraoiby \)rln Trabetes havea

0.2 - Roding” OF \olnorabelity and Peole With WyPertersfon
obtained She“ B.4 aking” ; Qemenver, Were 1s No Vaccine
Or APproved Aroa breatymens +
Plosnikes Homes Some Ore With Chronre Medical

S cre Sign VIS OF Death oy lhe ireckion
Corvin , Same \nmare!s ove Volnembles Vne (ovid~\A-
Om oder Obtaining \We Covid-\4 Sy vptous (WY Nhout

~ _0F~ Meviodion SRecia\ Wwe Corona wvs , A. novee. \gneved
_ His Symptoms , Ge Put-n high Risk OF Denth Js a CRIME.
JStakewassthe novse-in D-4 Chering few Perlove wm Same wmmee's -
Gov Z-Nawee days Wein’ Fave" move OF 105 and Vhe Wh de

tues Ze ency to Wecadh Servige , She Pore
el MOTE Oa Rusk ° e Death 1 hak 1S Crvclows Qnusoal Ronishiset

 

 

 
Case 1:20-cv-00516-RJJ-RSK_ ECF No.1 filed 06/08/20 PagelD.9 Pa
. ge 9of 15
Page S-E Lo Cond inve Page °F

—_—_—

\ nuvee ‘\anored Sy moms Fever, Pam Cong) K Rest ta ory Po \moytoorz eic.
\)velaked, Eat Amendment and loss Doe: Process Wied 1S Quel and Vinusuc «

Corse Stakenad To “Me rived” Al Twmare ofa. Ndeavate Media| Care.)

An: Twnate INGA ake Eaciity before Ff A pri 20,2020
ave we Yne mast GE an Unoresedent “PANDEMIC”.
Covia-10, Nos Paralyzed Wne endive Prisons, ne
disease \nas COvead exonevbrally , Ghotiing down Prisions
Fomily Visitation Rooms , Law-laiorary , Recreation , School,

Program TAucation ~ Jobs e |
Ine Origons axe Annderboxes For m¥ections disease,

ne. Questions When Vhe aovernment Protect wate From
Covid 1A ls bem answered every Any ,as Ovbbreatks
GAPPcay an New Fairy .

Iwevr Wholly Unnecessary derentton hos led +o
a Coxacsyoehnic Ourbreak that UW r\\Sson lurden ON
a\ve.dy [hocned Wealth Care Susten C’cdc Apml 26,2020"),

 

 

SEW” (Dor 03,2020 , Fri day Artomey Genera \2
William Cure Dad VLresisens OF Whe 0-S.*Donold trom? 7
Qi Bary \S Ovdernng PFedrterar Pr tHrone Oericials +o
\ntensi Ey Anew eryors 40 Release Vulnerable Ty make
ok \nree~S- Prisions - Complex Shak are Strogghng bo
Conon \MIG FOr OurreaKs OF ine Coronaviruce

Lonayable Cours Judge pased Wnre new-Orser OF Presiden VS.
Donde (Rune Grant -PoaohFFs Complain ~Tinediarte relier « |
WIEW — Al- Fody One Inmate in Aiichigon Prisons \Nave Died
OF Cyd as oF APA TO 2020-6
N\OYOC- Fook’ \S ARow Lesh ng ON wwmate ak Cotkn
Corvec\iona\ Width yeso\ 6 expected We andr OF We Weert.
AL Low Suit alleges S CRUEL And Onosoal Pontshnnenk v7
Onision dAvring Pondsemrc ( Covi d-\A%) «
A)ore. \Navden Noww hake Tacitrty Are not Report - WY Lwnate
* Die" AL- Pandemic Since February 2S 4o May 27.2020.
Hon-jyuie Coors pas YOQUite CJ Open Trves ge dion To Norn hare

Fantty Record Wealth Sevvice cf inmate Cowes and Deodu mmiatess
Case 1:20-cv-00516-RJJ-RSK ECF No. 1 filed 06/08/20 PagelD.10 Page 10 of 15

Doge & F Cone Page 31-6,
e S- Pranhtts has Granted his Complains ~ANok GRAM TOMEDATE

Rerease day-)

CS See ReRor' aan’) Dy. Homer Verters Brews Center For Jushice One o& (he
“Ft Stet Pech“ Wam, Said Who js Older {nan 50” fo “Ss” Ages With Curonic Medrat
(ondrtions Problems and many of thew aye ak Risk For Dearly Gerious {Wness ond Deck.
— {on- Cort Judge, resvecttully Fwe-Plawtices Were yequives to Send a Drder the
North lake Worden’ Emerson bo Follow” CdC Guideline to Yeconmmend For \nathing +he
S of ing WidesPread Tecina Soci istawce’,
Plaw\iFFs requres Lot, AdorSh Lake GowecMtonal Inad move or | 600
Tmates, Wardens Emerson Alot follow COC burdelme Sefouahion OF Anmates
\n Ajor\h Lake Facility 0S TMIKPIE~ Presider _{).S. Ordering Social- Distance,
North axe Foatity Omts Warden te day” Martaining W0-2- Inmate \n Each-
Ce\l-Room, Slee? , Gower, Eat exc. Warden t Emerson dvd not Give Pyotection
A)orth Luke Facility Swmeates, drat rs CRUEL And Unosoal \biolatien Yomichwent
And \oss oF Doe Yyncess Gnd Vad an outbreak oF Ure \Jivos 6 Tw inewt.
“CO Wsle Tanoring critical Meares oF the yecommended buidelines
+ Walks E Including Widespread testing SOCIAL DISTANCE
(SeQurabion oF Inmate CoC Recommended 2}, ,
* Oakland Coury (Under Shee? WNchael MeCobes” Said We have Ckacty
oO \SOB and boday od 242” wate, him Said We have REDUCED”
Oor-PoPo\ution in recent Weeks \py coool 600-Tnmate Who either
We *COsiPERED~LOW-RUk oy Node \ovds» Shemte: McGber Follow
CDC Buideline Protection te Prisioney For halting \ve SPraad oF Ye disease
clodin ide Sor, ect Stance Sefamwdion OF Lywate - Sher rift Pot-
One Tnwate in One - Cel Room - COC: Recommended Se rovait ion lwmate,
Eocker Dishicl oF ANtcwwan a\veqes Elahth Amendmen
(ight +o Ye “Free”, Alleges \Vyolations or Drcioners Krom CRUEL
And nosval Ponishmen) by exPosing {nem visk or i\ness oF Death
Krome Coronayirns ~Covid-14" (Pandemic). Wre* Law suit” Sars Orisioners
axe SuFkerina \nconclitoltonal Conditions oF ()nucual Pumchmert and oss of Due-
Process \rolatton and tvat an Ootbreats of the Virus is \mminen.

Av: Inmate only Claim Jusitce and Ws Right )
Conshio\ronal s As Vrokecdion ,Secuvity Meck Service «

4
c
Case 1:20-cv-00516-RJJ-RSK ECF No. 1 filed 06/08/20 PagelD.11 Page 11 of 15

Page. 1-F yo Conkinve \nts Page 3-1

 

VI. CONCLUSION

All-Inmate into Prision Facility in BALDWIN MICHIGAN CLAIM THAT, lo Ae Ss
Homarable Courk Judge Ovant- Plott Fes Comlouns ‘pased
Yat rau men\s win real ~restimony DF Al: Fwe Prisoners
or Ws bod Cxrcomstonces in — Aortn Lake Correcdiona\
Costoi y and Pandiemtc. ay inate Ore OF Wnigh ‘Ris K
ne Covid-\A and Posrble Dean . Pir. Claw FF Claim
Wak , \Wowden Rotdwin wm Michigan Viclaled Vey Conctituirena|
Dias OF A\l-Lhmate aud Worden to Pot- wn igh RisKoE deah that
\S ca Chimes tas Sramked Tynedtate Release This 02 day Of MMNEZ,
OF thts —.2020. Without Prejudice. (Gee, Ayacynent AE Brabhit= GOratares Come un Back)

a

 

RESPECTFULLY SUBMITTED

/S/
(Ge (rimena| V6 _y\ Mr. Torae Rlermo Nelez  —§ /A//hann bos Aacciat balence Ferntlepr).
o B118-(R-432-T-S55PF Fed.No 3iA72- o15 (See, Puchment is Qecerd Sentencing Come th oF Bac K).
/S/_s lo 19 (James / Attachment hi Nace) belance Come ner bock:),
Case Critne fet A’ _\ Mr. ¥ Orme fQumos Jodtatned CorovanrosS Wreckton wrtheut Preckron.),
#4 113 -R0016 1-2 Fed.No. {8272 -OZ1 /See, Recrd Sentence ahd Release day in cf Bacirt-Copr).

Case Crearctial MA \ /S/ Foy-4uiarrto Sap foued Aviles |
Reig -e-02524-AMC Mr. Furiunare Gondoval AVilez/oblamned Symptoms For b-day) {pceeut balance)
Fed.No 2UBIb-K7TY JS See bts Pecord Cenenchg Ard Release datery Back lefy).

Case crranval AA > Is) LLB
2110 -00M -OF Mr. (MO ses Bam\yoA/ See, Wis Seaterems Compeyation and Red Bese date G7).

Fed.No7 [BOOS - O86 /Affachmrent hs Accoons batonee Fouds Come of bavk)-

| shawn Fardh. Lave |
Cae vf aus Cor Vos Portas Quinsero/ See pis (of? Semenrd and keteax dete).
ed.No 26907 - 078 LAttechment bp Account Fonds Conc tr BatK:)

NORTH LAKE CORRECTIONAL FACILITY

P.O.Box 1500

Bolawa, AVL 4Q7zO4.

YereDe Cel's Ditgecents

 
Case 1:20-cv-00516-RJJ-RSK ECF No. 1 filed 06/08/20 PagelD.12 Page 12 of 15

V. Relief
State briefly and precisely what you want the court to do for you. .
Bork rece hts Clift ata?

S-five flan fF _yeguires (ELS
Us clatron $he [Mita tes-hopela Non yo fur-in

Argemeal and Warden

high Beisk CL Death sot fan depnle Criemshettces Ad Volnerables
Jipnute the VIsk OF Death and Phe lafiction lorohiartrS (“Gerd-1¢)
LG. Fpidentterr feo rend Where Yat Leer! Crow 7 Ys Coty fla ny
Tiinedeate _Aelease OF Pts Coort! Jodje Ordering ALi ppv te

Are deferiable trinediate do paprates Counyry Foday . AllTnmate
Co. Warden Veoleted (CG Ude Iie Protec tied M Pandentc Innate Shot CRVEL Aud Uresve) Pench ercnt Vek iy,
Eighth Buvendinea 3 oF the Doc -Proced « (S)- Five Plea be : solani Nag y $F ow an

@)-r, re pevme vele= _ 4 i

JY J. 0 Z / 2020 yore
C 7) Signatuye/of Plajatiff oes Gamso&%
- Whey ‘9 mibaituseto. Sasidove

Date Tynje/ou] 2020
| Fortcriate Sander! Al
Ayilee s

    
  

considered cause for dismissal.

  
   
  
  
 
 
 
 
 
  

The failure of a pro se litigant to keep the court apprised of an address change may be

(A) - Low \ibvavy Non Luke Tacit is Close
Stnce Aort\ 20,2020 | Sorry, Lm dont Sender

Ait Co ey Complorns to Wequrves As Cours
For Pris On Circums tances Pandemic +

————

(Z) AJOTE TMPORTANT £ (XY mate ave Nor ANorney's

   
 
  

A\- Tnywmates Droceediny \ (pRO-SE) Manner | Yhey
yequesting For aw KO DeRense Counsel Wnrder SO066-A

Fora more proceeding (om@laint and a language

JOrirr Profrecstonas nN Com Plant Orhomens :
Pos\ol\e Wis Compitains Conlon tng Cxror's
wn Ane Writt ond the Wrrken War Wh Black Pen

ad GA Vrtle Prorge Sio nal Lawyer
that in twis Wrett- Comp lant

(Last Revised: June 2013)

 

ALL Inmate Nol
Llon- Ju age (Court Cen stderi"g
de Pondemi¢ -4-
  

Ca 0. 1 filed 06/08/20 PagelD.13 Page 13 of 15

CERTIFICATE OF SERVICE (FoR AU- AVE LAMATES COMPIAIOD)

Forge Velez, Jorge Ramos , Furtonate Cem doves
|, _Damboa Mores, Juan C Porras Junto hereby certify under penalty perjury [28
USC. & 1746] that | have this day mailed and served the Attached requesting to this
Com hlardak Mbarden Lp&s. (re Qrder StafE and lrmale the Ftse Mosn L
Blwes, Soop ft. Ws Late gt Pondemic  (ovtd 17) Marden Pottn gh
Risk. Mb Corcrav tres Al:Twzates -GRANT relief here. by depositing same in the
Prison legal MAI-BOX for his Counsel with First Class postage affixed and addressed as

Follow:
Llorty Jake
(ore chore, Fauility Otc Pr iden,
Mr/Miss: Dovald Eyrersor

Adress: f-O, Box [SCO
Phlolwin, AL 49704:

Respectfully Submitted Md
Mr__See, AW-Siug Five meter gp v7

Fed.Reg.No. MLA inmate's /S ng -
NORTH LAKE CORRECTIONAL FACILITY

P.O.Box 1500

Baldwin, Mi. 49304.

this C2 _dayot_4LAE __2020.

 

Vymores Surg-hts Coyligtccte oF Service ye the Follow %

(4)- ri ee ~
Jovge Oillermo Velez

Fea. Ae THIZ- OVS

Q-mr Jord S Ropros br)
Jorge Ramos / Fed. Al (8272-02)

vi les
(3) “mr wate (ins)
Fuctunato San gloved Alilez
mM 6-4
Fed. A4s 24352 nF ; y

(4)~ Gamboa Morses fs
Fed. A» LE005- O86

  
 

(s)- yr,
on 4) Cor bs Powus Qesatere (
Fad A): 26707- OTE

iS
PURPLE ae La ve

a a
¥sn 4. xt oft On

Ww
a
—
oO
st
a
®
o
©
oO
st
=
QO
®
oD)
©
oO
oO
N
x
©
©
—.
©
oO
TC
2
—
ao
o
Zz
LL
—O
Lu
<
YY)
ot
4
4
ae
co
a
ale
©
2
>

ruarLeekat \s yrugree We 'a ig

 
wlll] Uthat dient gy

 
